Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-17 of U.S. Application 16/877,120 filed on May 18, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Objections
Claims 1-17 is objected to because of the following informalities:  Claim 3 is missing from the application. Therefore please label claim 4 to claim 3, claim 5 to claim 4 etc.   Appropriate correction is required.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Oohira et al (USPGPub 20070290682. 


    PNG
    media_image1.png
    678
    580
    media_image1.png
    Greyscale

Prior Art: Oohira
Regarding claim 1, Oohira discloses a Hall sensor structure (200) comprising: a semiconductor body (11) of a first conductivity type (such as p-type); a well region (12) of a second conductivity type (N-type) extending from a top side (top as shown in fig 16a) of the semiconductor body into the semiconductor body (as shown in figs 16A-18); at least three first 

Regarding claim 5, Oohira discloses wherein the well region has a rectangular top side (as shown in figs 16A-17a where the well structure is rectangular top side). 

Regarding claim 9, Oohira discloses wherein the first conductivity type is n-type and the second conductivity type is p-type or wherein the first conductivity type is p-type and the second conductivity type is n-type (as shown in 16A-16B where the first conductivity type is P-type while the second is N-type).
Regarding claim 12, Oohira discloses wherein at least the areas of the well region, areas extending between the first semiconductor contact regions, or the entire well region is free of threshold voltage implantation (pars 142-149 does not disclose adding boron to the threshold. Therefore is free of threshold voltage implantation). 

Regarding claim 13, Oohira discloses wherein the second semiconductor contact region is electrically connected via a channel region formed outside the well region (connected to surfaces at 113).

Regarding claim 14, Oohira discloses wherein the first semiconductor contact regions are each spaced apart from an edge of the well region (as shown in fig 16 where the regions are spaced apart from the edge of the well region). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 2, 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oohira et al (USPGPub 20070290682. 

Regarding claim 2, Oohira does not fully disclose wherein the overlap region along the top side of the semiconductor body has a width of at least 0.1 pm or a width of 1-2 pm.
	However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention taught by Oohira to be limited to wherein the overlap region along the top side of the semiconductor body has a width of at least 0.1 pm or a width of 1-2 pm to utilize the circuit in order for the structure to be a dependable sensor.  


	
Regarding claim 4, Oohira does not fully disclose wherein all second semiconductor contact regions contained in the Hall sensor structure extend along at least 50% or at least 75% or at least 95% of a perimeter of the well region.
However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to limit the current taught by Oohira to be limited to wherein all second semiconductor contact regions contained in the Hall sensor structure extend along at least 50% or at least 75% or at least 95% of a perimeter of the well region in order for the structure to be a dependable sensor.  

Regarding claim 16, Oohira does not fully disclose wherein the second semiconductor contact regions extend from a surface of the semiconductor body less than 0.5 pm deep into the semiconductor body.
	However, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention taught by Oohira to be limited to wherein the second semiconductor contact regions extend from a surface of the semiconductor body less than 0.5 pm deep into the semiconductor body in order to improve accuracy of the sensor based on the depth of the semiconductor body. 



Claims 6-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oohira et al (USPGPub 20070290682 in view of Zieren et al (USPGpub 20140175528).
Regarding claim 6, Oohira does not fully disclose wherein the Hall sensor structure has a dielectric isolation layer, wherein the isolation layer comprises an oxide and covers a top side of the semiconductor body and a top side of the well region, and wherein the oxide has a thickness of at least 1 nm or a thickness in a range between 3 nm and 30 nm.
However, Zieren discloses the Hall sensor structure has a dielectric isolation layer, wherein the isolation layer comprises an oxide and covers a top side of the semiconductor body and a top side of the well region, and wherein the oxide has a thickness (par 49 lines 29-50 discloses a top isolation layer having a thickness). Oohira in view of Zieren does not fully disclose the oxide has a thickness of at least 1 nm or a thickness in a range between 3 nm and 30 nm.
However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention taught by Oohira to be limited to a thickness of at least 1 nm or a thickness in a range between 3 nm and 30 nm in order to protect the Hall sensor and further improve sensing. 

Regarding claim 7, Oohira does not fully disclose wherein the Hall sensor structure has a polysilicon layer, wherein the polysilicon layer covers part of a top side of the isolation layer, and wherein the polysilicon layer has a thickness of 0.1-0.8 pm or 0.4- 0.6 pm.
However, Zieren discloses wherein the Hall sensor structure has a polysilicon layer, wherein the polysilicon layer covers part of a top side of the isolation layer (par 49 on page 4 lines 20-40 discloses the polysilicon layer over the isolation layer). Oohira in view of Zieren does not fully disclose wherein the polysilicon layer has a thickness of 0.1-0.8 pm or 0.4- 0.6 pm.
However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention taught by Oohira and Zieren to be limited to wherein the polysilicon layer has a thickness of 0.1-0.8 pm or 0.4- 0.6 pm in order to protect the device from harm as well as improve accuracy of the sensor.

Regarding claim 8, Oohira in view of Zieren does not fully disclose wherein the polysilicon layer has a distance of at least 0.2 pm or at least 0.4 pm from each first semiconductor contact region.
However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to limit taught by Oohira and Zieren to be limited to wherein the polysilicon layer has 

Regarding claim 17, Oohira does not fully disclose wherein the second semiconductor contact regions are at least partially or completely covered by an isolation layer, formed as a gate oxide, and wherein a polysilicon layer is arranged on the isolation layer.
However, Zieren discloses wherein the second semiconductor contact regions are at least partially or completely covered by an isolation layer, formed as a gate oxide, and wherein a polysilicon layer is arranged on the isolation layer (par 49 lines 29-50 discloses a top isolation layer having a thickness and abstract discloses having a gate terminal with theMOS structure). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oohira in view of Zieren in order to increase accuracy based of the gat and isolation layer. 


Claims 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oohira et al (USPGPub 20070290682 in view of Bencher et al (USPGPub 20120196155).

Regarding claim 10, Oohira does not fully disclose wherein the first semiconductor contact regions each have a dopant concentration of 5-101" N/cm3.
However, Bencher discloses wherein the first semiconductor contact regions each have a dopant concentration of 5-101" N/cm3 (par 52 lines 1-20 discloses dopant concentration for components of the sensor as 10^16- 10^22 cm3 which is within the range of the dopant 

Regarding claim 11, Oohira does not fully disclose wherein the well region has a dopant concentration of 5.1014-5.1016 N/cm3.
However, Bencher discloses wherein the well region has a dopant concentration of 5.1014-5.1016 N/cm3 (par 52 lines 1-20 discloses dopant concentration for components of the sensor as 10^16- 10^22 cm3 which is within the range of the dopant concentration). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oohira in view of Bencher in order to increase conductivity. 

Regarding claim 15, Oohira does not fully disclose wherein the second semiconductor contact regions each have a dopant concentration of 5-101" N/cm3.
However, Bencher discloses wherein the second semiconductor contact regions each have a dopant concentration of 5-101" N/cm3 (par 52 lines 1-20 discloses dopant concentration for components of the sensor as 10^16- 10^22 cm3 which is within the range of the dopant concentration). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oohira in view of Bencher in order to increase conductivity. 



Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shibib et al (US Pat No. 10,234,486) discloses a Hall Effect device with a well within the body of the semiconductor. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868